Citation Nr: 1636216	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including major depressive disorder and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2000 and from February 2003 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Prior to the expiration of the appeal period following the October 2008 rating decision, new and material evidence was submitted; specifically, an August 2009 statement from the Veteran providing information about his alleged in-service stressors.  That evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.159(b)(2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, although the Veteran's claim for service connection was again denied in a May 2010 rating decision, based on a lack of new and material evidence, his claim remained on appeal from the original October 2008 rating decision.

In August 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further development in October 2014.  At that time, the Board noted that the record reflected that the Veteran had reported diverse symptomatology and been provided with diagnoses of several mental conditions in addition to PTSD, including major depressive disorder and generalized anxiety, and recharacterized his claim for service connection more broadly, as per the holding of the Court of Appeals for Veterans Claims (the Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Board is granting service connection for an acquired psychiatric disorder other than PTSD in the decision below, the expanded issue has been recharacterized and divided into the two issues listed above.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran suffered from prolonged severe grief and symptoms of depression which arose during a period of active military service and which at least as likely as not represent an initial manifestation of his current depression, diagnosed at various times over the span of the appeal period as major depressive disorder and depressive disorder, NOS.


CONCLUSION OF LAW

The criteria for service connection for depression, classified during the appeal period as both major depressive disorder and depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board concludes that these duties do not preclude the Board from adjudicating the claim because the Board is taking favorable action by granting the benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered, because the decision poses no risk of prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he suffers from an acquired psychiatric disorder relating to stressful events experienced during a period of active military service.  Specifically, the Veteran has described incidents involving his witnessing of a guard being killed by a sniper, having a fellow service member point a loaded weapon at him, and witnessing the aftermath of a mortar attack resulting in fire and injuries to fellow service members.  

The Veteran had two separate periods of active duty, with the latter beginning in February 2003.  An enlistment examination conducted in August 2003 has been associated with the claims file and contains no notation of any psychiatric abnormality or defect.  The Veteran is thus presumed to have been sound in this regard at the time he entered active duty.  See 38 U.S.C.A. § 1111 (West 2014).  This period of active duty spanned from February 2003 to May 2007.  At a post-deployment health reassessment, conducted in May 2007, the Veteran was assessed with having depression symptoms, which were found to be a minor concern, and it was noted that he was already under care at that time.  In an April 2007 separation report of medical history, the Veteran wrote that he suffered from bad nerves from depression, bad dreams since the death of his wife, depression or excessive worry, and that he had received counseling for substance abuse and grieving.  The medical records document that the Veteran's wife, who had separated from him during his deployment, was killed in an automobile accident in February 2007.

The claims file contains an August 2008 VA mental health history and physical note which stated that the Veteran's most problematic symptoms were anger/irritability, depression, and memory loss.  The physician noted that the Veteran had served in Iraq, his wife had died in a February 2007 car accident, and since then, the Veteran had been depressed with sleep disturbances, anhedonia, fluctuating energy levels, and poor concentration.  The Veteran described being on constant alert and in a constant state of watchfulness, while deployed to Iraq, but the H&P note indicates that he denied any particular traumatic experiences from his time in Iraq and denied recurring memories of his war experiences.  He was noted to have nightmares once per week regarding his wife.  The physician found that based on the Veteran's presentation, he met the criteria for major depressive disorder and had some anxiety which presented as guardedness/watchfulness.  It was noted that such symptoms were possibly due to the Veteran's being in a chronic state of watchfulness while previously in a war zone, but the Veteran did not describe a clear cut incident which led to feelings of horror, fear, etc... from during his deployment.

In connection with his claim, the Veteran was provided with a VA mental health examination in September 2008.  The examiner noted that the Veteran stated that he used cocaine when his wife died and started having symptoms of emotional distress while he was in Iraq, including depression.  The Veteran reported continuing to grieve the loss of his wife, and endorsed continued depression and social aversion at the time of the examination.  The examiner diagnosed the Veteran with PTSD, but incorrectly stated that a particular in-service traumatic event had already been conceded.  The examiner noted that the Veteran had been recently diagnosed with major depression, and stated that "it can be assumed that at least part of this individual's current mental status relates to grief over his wife's death. . . ."  

An October 2008 mental health referral note documented that the Veteran continued to struggle with grief issues related to the loss of his wife and loss of friends in Iraq, and suffered from nightmares and problems with rage, depression, and hyperarousal.  

The Veteran was provided with another VA examination in April 2010, at which he reported that he was not significantly affected by his wife's death because they were separated at the time.  He also described first using cocaine after he came back from Iraq to 'take the edge off' because he had started to have nightmares and was dealing with his children after the death of his wife. It was noted that the Veteran and his wife were separated at the time of the accident resulting in her death, but were talking about reconciling.  This examiner diagnosed the Veteran with antisocial personality disorder, in part based on a diagnosis of antisocial personality disorder made when the Veteran separated from the Navy in 2000.  The Board has previously recognized, however, that as the Veteran enrolled and was accepted into active service in February 2003 with no psychiatric abnormality or defect noted on his enlistment examination, he is presumed to have been in sound condition at that time.

VA mental health treatment records from November 2010 and February 2011 acknowledged the Veteran's continued depression.  The November 2010 record noted that review of the records showed prolonged severe grief issues related to his wife's sudden death, although the Veteran denied it at the time of the November 2010 appointment.  The February 2011 record included detailed descriptions of the Veteran's reported in-service stressors and flashbacks, and the Veteran's reports of being depressed much of the time, resulting in diagnoses of moderate major depressive disorder and PTSD, and status post mild traumatic brain injury.  The claims file also contains a private treatment record noting that the Veteran described substance abuse beginning with alcohol and marijuana at the age of 16, but escalating after his wife's death, when he started using cocaine to deal with his emotional issues.  The private physician diagnosed the Veteran with major depressive disorder with recurring episodes and generalized anxiety disorder with symptoms of PTSD. 

The Veteran was provided with another VA examination in October 2013, where the examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but did find that the Veteran had depressive disorder, NOS.  The Veteran reported that he has felt at least mildly depressed since the death of his wife in 2007. 

The Veteran was provided with a final VA examination in August 2015, at which he was diagnosed with antisocial personality disorder, substance-related disorders, and persistent depressive disorder, mild, with anxious distress.  The examiner provided an opinion unfavorable to the Veteran's claim, but due to reliance upon an inaccurate factual premise and phrasing utilizing an improper level of proof, the examiner's conclusions are found to carry little, if any, probative weight.

When considering the evidence of record under the laws and regulations cited above, the Board finds that an award of service connection for major depressive disorder is warranted in the present case.  Competent medical evidence of record from VA mental health providers has provided the Veteran with a diagnosis of major depressive disorder, present during the relevant appeal period.  Although throughout the pendency of the Veteran's claim he has asserted that his psychiatric symptoms relate to in-service stressors other than his wife's death, the documentation of the Veteran's depression symptoms during service and in the years following service, as well the September 2008 VA examiner's statement that at least a portion of the Veteran's mental status likely relates to grief over his wife's death is found sufficient to bring the weight of the evidence at least to the point of equipoise as to whether the Veteran's depression, variously classified as major depressive disorder and depressive disorder, NOS, arose during his second period of active military service. 

Accordingly, the Board concludes that when resolving all reasonable doubt in the Veteran's favor, the evidence demonstrates that the Veteran suffers from depression, present during the relevant appeal period, which was incurred during active military service.  Service connection is therefore warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for depression, variously diagnosed as major depressive disorder and depressive disorder, NOS, is granted.


REMAND

When the Veteran originally filed the present claim for service connection, he did so requesting service connection for PTSD.  The Board remanded the claim in October 2014, in part to obtain a VA examination and medical opinion as to whether the Veteran's described stressors and symptoms were sufficient to support a diagnosis of PTSD due to an incident or incidents involving fear of hostile military or terrorist activity.  The Veteran was provided with an examination in August 2015, at which the examiner diagnosed the Veteran with antisocial personality disorder, substance related disorders, and persistent depressive disorder, mild, with anxious distress.  The examiner engaged in an in-depth review of the seemingly contradictory information/reports provided by the Veteran to various mental health care providers and examiners throughout the duration of the appeal period, then proceeded to provide opinions as to the onset of the Veteran's psychiatric disorders without directly responding to the Board's questions as to whether such disorders clearly and unmistakably preexisted and clearly and unmistakably were not aggravated by military service.  Additionally, the examiner then stated that "PTSD borders on a miscellaneous category for any individual suffering from an unpleasant experience [from] which they have disagreeable memories.  It simply lacks precision in distinguishing between claimed subjective distress and a (sic) objective disorder."  Given the August 2015 examiner's sweeping generalizations as to the advisability of PTSD diagnoses generally and limited discussion as to why the Veteran's symptoms were found to not meet the criteria for such a diagnosis, the examination report is found insufficient for adjudicatory purposes.

In the decision above, the Board has found that service connection is warranted for an acquired psychiatric disorder, specifically for depression.  The evidence of record is not found sufficient at this juncture, however, to award service connection for PTSD based on the Veteran's claimed stressors.  On remand, the RO should notify the Veteran of the award of service connection for depression, and inquire as to whether he is satisfied with this outcome, or whether he wishes to continue his appeal additionally seeking service connection for PTSD.  Should the Veteran wish to continue his appeal, the AOJ must schedule him for an additional VA examination and medical opinion with an examiner other than the August 2015 examiner.  Further, it does not appear that the Joint Services Records Research Center (JSRRC) was contacted in attempt to verify the Veteran's described inservice stressors, which he detailed in an April 2012 statement, as was directed in the Board's October 2014 remand.  Although the Veteran did not respond to the AOJ's January 2015 request for additional information as to his reported stressors, the Board notes that between an April 2012 correspondence and statements made on  a VA Form 21-0781 submitted by the Veteran in August 2009, the Veteran has provided details as to the approximate dates, unit in which he served, and description of stressors involving a mortar attack, taking fire from a sniper, and a separate incident when his roommate pointed a weapon at him which should be sufficient to send to JSRRC for attempted verification. 

Accordingly, the claim is REMANDED for the following action:

1.  Notify the Veteran of the grant of service connection for depression, and inquire as to whether he is satisfied with this outcome or alternatively wants to continue to pursue his claim for service connection for PTSD.  Provide the Veteran with sufficient time to respond.

Thereafter, if the Veteran either does not respond within the specified time, or responds that he wishes to continue to pursue the claim for service connection for PTSD, complete the following development laid out in Directives #2-5.

2.  Contact JSRRC and any other appropriate agency and request that it investigate and attempt to verify the Veteran's alleged stressors.  The AOJ's attention is directed to an April 2012 stressor statement wherein the Veteran described incidents during which he was shot at by a sniper (May 2006 or June 2006), was present during a mortar attack (October 2006), and had a loaded firearm pointed at him by his roommate (between February and April 2006), whom he believes received a reprimand.   The Veteran identified his unit assignments during each such incident in an August 2009 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-traumatic Stress Disorder.  The Veteran must be informed of all action taken and all responses, positive and negative, must be associated with the claims file.

3.  After completing the aforementioned development, schedule the Veteran for an appropriate examination to address the Veteran's assertion that he suffers from PTSD relating to his active military service.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner must address whether it is at least as likely as not (50 percent or greater probability) that the Veteran has met the DSM-IV or DSM-V criteria for a diagnosis of PTSD at any point during the appeal period.

a.  If the answer is no, the examiner should provide a full discussion regarding why/how the Veteran does not meet the diagnostic criteria, and also address the prior diagnoses of PTSD contained in the record, including that from the September 2008 VA examination.

b.  If the answer is yes, the examiner should provide an opinion as to whether the Veteran's claimed inservice stressor(s) is/are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to that stressor(s) as opposed to nonservice-related stressors.  

The examiner is requested to consider the death of the Veteran's wife in a motor vehicle accident as a claimed, potential stressor, and to address whether any of the claimed stressor(s) relate to a "fear of hostile military or terrorist activity."

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The examiner must include the rationale for any opinion expressed in the medical report, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

5.  Finally, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim for entitlement to service connection for PTSD.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


